DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  There are two periods at the end of the claim.  Appropriate correction is required.
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 16-20 in the reply filed on 06/15/22 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No 2019/0192861 granted to Lopez et al (hereinafter “Lopez”).
In reference to claims 1 and 16, Lopez discloses an implantable medical system, comprising: a therapy delivery element [e.g. element 106]  having a proximal contact [e.g. element 310], a body, and a length [e.g. Figures 1-3]; a housing [e.g. element 114] defining a first bore, the therapy delivery element being present within the first bore [e.g. Figures 1-3b]; circuitry [e.g. element 110] within the housing to at least one of deliver therapy to a patient or sense a biological signal of the patient [e.g. 0034-0035]; an electrical connector [e.g. element 144] positioned within the first bore and electrically coupled to the circuitry, with the proximal contact being in contact with the electrical connector [e.g. Figures 1-2]; and an elastic seal body [e.g. element 406] coupled to the housing, the elastic seal body comprising a first cylinder defining a seal bore [e.g. 0052]. Lopez, however fails to specifically disclose contacting the length of the therapy delivery element over a contact length of at least 0.010 inches with an average pressure of no greater than 10 pounds per inch/contact length. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Lopez, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
In reference to claims 2-6 and 17-20, Lopez discloses an implantable medical system but fails to specifically describe the contact length being at least 0.025 inches or 0.050 inches; or a cylinder material having an elasticity of 100 to 1000 pounds per square inch or 400 to 2500 pounds per square inch at an engineering strain of 5%; or where the body is formed of a rubber having a hardness of 20A to 90A; or where the cylinder wall has a thickness of 0.008 to 0.030 inches. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Lopez, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
In reference to claim 7, Lopez discloses wherein at least a portion of the elastic seal body is formed to define a gap between at least a portion of the first cylinder and the first bore [e.g. element 406; and paragraphs 0052-0056].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792